Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 dated as of August 6, 2009 (this “Amendment”), to the Second
Amended and Restated Credit Agreement dated as of March 24, 2009 (the “Credit
Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS LIMITED, a limited company organized under
the laws of England and Wales (the “U.K. Borrower”), CB RICHARD ELLIS LIMITED, a
corporation organized under the laws of the province of New Brunswick (the
“Canadian Borrower”), CB RICHARD ELLIS PTY LTD, a company organized under the
laws of Australia and registered in New South Wales (the “Australian Borrower”),
CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand (the
“New Zealand Borrower” and, together with the U.S. Borrower, the U.K. Borrower,
the Canadian Borrower and the Australian Borrower, the “Borrowers”), CB RICHARD
ELLIS GROUP, INC., a Delaware corporation (“Holdings”), the Lenders (as defined
in Article I of the Credit Agreement) and CREDIT SUISSE, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended, and have agreed to extend, credit to the Borrowers.

B. The Borrowers have requested certain amendments to the Credit Agreement as
set forth herein.

C. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. (a) Section 1.01 of the Credit Agreement is hereby
amended by adding the following terms in proper alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 dated as of August 6, 2009, to this
Agreement.

“Amendment No. 1 Effective Date” shall mean the “Amendment Effective Date” under
and as defined in Amendment No. 1.



--------------------------------------------------------------------------------

(b) Section 2.13(e) of the Credit Agreement is hereby amended by (i) adding
“(i)” at the beginning thereof and (ii) adding as a new clause (ii) thereof the
following:

(ii) Unless waived by a majority in interest of the Term Lenders voting as a
single class, if at the time of any issuance of senior unsecured, unsubordinated
Indebtedness of the U.S. Borrower or any Subsidiary Guarantor following the
Amendment No. 1 Effective Date, whether pursuant to a registered public
offering, a Rule 144A offering or other private placement in the U.S. or
international capital markets, the Leverage Ratio would be greater than 2.0 to
1.0, then the U.S. Borrower shall, substantially simultaneously with (and in any
event not later than the fifth Business Day next following) the receipt of the
Net Cash Proceeds of such Indebtedness by the U.S. Borrower or such Subsidiary
Loan Party, apply an amount equal to 100% of such Net Cash Proceeds (or such
lesser amount as shall be necessary to cause the Leverage Ratio to be equal to
2.0 to 1.0) to prepay outstanding Term Loans as directed by the U.S. Borrower;
provided, however, that for purposes of determining the Leverage Ratio solely
for the purpose of this clause (ii) (A) the time and dollar limits in clause
(vi) of the first sentence and in the second sentence of the definition of
Consolidated EBITDA shall be disregarded and (B) Consolidated EBITDA may be
increased by pro forma cost savings for each such period of four consecutive
fiscal quarters that are directly attributable to an acquisition that shall have
occurred after the commencement of such period by the U.S. Borrower or any
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or all or substantially all of the Equity Interests of
a person that as a result becomes a wholly owned Subsidiary, and are factually
supportable and certified by a Financial Officer of the U.S. Borrower, net of
actual cost savings included in such Consolidated EBITDA.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Holdings and the Borrowers represent and warrant to
each of the Lenders, the Administrative Agent, the Issuing Banks and the
Collateral Agent that, after giving effect to this Amendment, (a) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; and (b) no Default
or Event of Default has occurred and is continuing.

SECTION 3. Effectiveness. This Amendment shall become effective as of the date
set forth above on the date (the “Amendment Effective Date”) on which the
Administrative Agent shall have received counterparts of this Amendment that,
when taken together, bear the signatures of the Borrowers, Holdings, the
Subsidiary Guarantors and the Required Lenders.

SECTION 4. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Banks, the Collateral Agent or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall

 

2



--------------------------------------------------------------------------------

continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. After
the date hereof, any reference to the Credit Agreement shall mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed signature page of this Amendment by facsimile or other customary
means of electronic transmission (e.g., “pdf”) shall be effective as delivery of
a manually executed counterpart hereof.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 8. Acknowledgment of Guarantors. Each of the Guarantors hereby
acknowledges receipt and notice of, and consents to the terms of, this
Amendment.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

CB RICHARD ELLIS SERVICES, INC.,   by   /s/ Debera Fan     Name:   Debera Fan  
      Title:   Sr. Vice President & Treasurer CB RICHARD ELLIS GROUP, INC.,   by
  /s/ Debera Fan             Name:   Debera Fan         Title:   Sr. Vice
President & Treasurer CB RICHARD ELLIS LIMITED, a limited
company organized under the laws of
England and Wales,   by   /s/ P. Emburey     /s/ A. Lowth     Name:   P. Emburey
    A. Lowth     Title:   Director     Director CB RICHARD ELLIS LIMITED, a
corporation organized under the laws of the
province of New Brunswick,   by   /s/ Camille McKee             Name:   Camille
McKee         Title:   Vice President    

[CBRE Amendment]



--------------------------------------------------------------------------------

CB RICHARD ELLIS PTY LTD, a company
organized under the laws of Australia,   by   /s/ John L. Bell    
/s/ Belinda J. Tozer     Name:   John L. Bell     Belinda J. Tozer     Title:  
Director     Secretary CB RICHARD ELLIS LIMITED, a company
organized under the laws of New Zealand,   by   /s/ John L. Bell    
/s/ Belinda J. Tozer     Name:   John L. Bell     Belinda J. Tozer     Title:  
Director     Secretary CB/TCC GLOBAL HOLDINGS LIMITED, a limited company
organized under the laws of England and Wales,   by   /s/ E. Thetford     /s/
Marcus Smith     Name:   Elizabeth Thetford     Marcus Smith     Title:  
Director     Director EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I
HERETO,   by   /s/ Debera Fan             Name:   Debera Fan         Title:  
Sr. Vice President & Treasurer

[CBRE Amendment]



--------------------------------------------------------------------------------

EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE II HERETO,   by   /s/
Robert E. Sulentic     Name:   Robert E. Sulentic     Title:   Executive Vice
President TRAMMELL CROW DEVELOPMENT & INVESTMENT, INC.,   by   /s/ Robert E.
Sulentic     Name:   Robert E. Sulentic     Title:   President and Chief
Executive Officer

[CBRE Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,
Collateral Agent, Issuing Bank and Domestic Swingline Lender,   by   /s/ Bill
O’Daly     Name:   Bill O’Daly     Title:   Director   by   /s/ Mikhail
Faybusovich     Name:   Mikhail Faybusovich     Title:   Vice President

[CBRE Amendment]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Guarantors

CB Holdco, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company L.L.C.

CBRE/LJM-Nevada, Inc.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

SCHEDULE II

Subsidiary Guarantors

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.